Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27th, 2022 has been entered.
 
Response to Amendment
The Amendment filed May 27th, 2022 has been entered. Claims 1-12, 14-15, 18-19, and 21-24 are currently pending in the application. Applicant’s amendments to the claims have overcome the double patenting rejection previously set forth in the Final Office Action dated April 5th, 2022. However, the amendments do not overcome the 102 rejection of claim 22 over Lai et al. (U.S. 2015/0160552 A1), previously set forth in the same Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, lines 13-14, the claim reads “… or the polymer having pendant acid-labile groups includes pendant lactone groups, and the composition includes a thermal base generator.” It is unclear whether the limitation regarding the base generator applies solely to the pendant lactone alternative (i.e. does not apply to the alternative wherein “the pendant acid-labile groups are selected from the group consisting of …”) or the limitation is not part of the alternatives listing, and thus applies to all embodiments of the claimed composition, regardless of the alternative selected (i.e. does apply to the alternative wherein “the pendant acid-labile groups are selected from the group consisting of …”). For compact prosecution, the former interpretation will be used for examination, based on prosecution history and the text formatting of the claim (i.e. the base generator limitation is not separately indented.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (U.S. 2015/0160552 A1), hereinafter Lai.
Regarding claim 22, Lai teaches a wafer protective (see Figures 7 and 8; photoresist 111 selectively protects wafer components (element 109, wherein the wafer is elements 109-101) during the etching process) composition (photoresist 111; [0022]), comprising: an acid generator (Photoactive compounds, [0022]; see [0026]); and a polymer ([0022]) having pendant acid labile groups ([0023]), wherein the pendant acid labile groups have the structure of the instant claim (small group which will decompose bonded to a bulky group which will not decompose, [0041]; see specific embodiment in [0043] ), wherein R1 is a C10 cycloalkyl group (adamantyl group; [0043]) and R2 is a C5 alkyl carboxyl group (tert-butyl carboxyl group; [0043]).

Allowable Subject Matter
Claims 1-12, 14-15, 18-19, 21, 23, and 24 are allowed.

Response to Arguments
Applicant’s arguments, see page 11, filed May 27th, 2022, with respect to the amended claims 1 and 19 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1 and 19 (and dependent claims 2-12, 14-15, 18, 21, and 23 has been withdrawn. 

Applicant's arguments filed, see pages 12-13, filed May 27th, 2022, with respect to the 102 rejection of claim 22 have been fully considered but they are not persuasive. Applicant states that “R22 corresponds to the claimed R1, and R2 is a C6-C16 alkoxy group (second structure of [0041]) or a C6-C16 acetyl group (first structure of [0041])” and “R22 is connected to the terminal group through an acyl group or an alkoxy group.” Applicant further reiterates the amended claim limitations of R1 and R2, wherein the limitations regarding an acetyl group and/or an alkoxy group have been removed.  Examiner does acknowledge that they agreed during an interview on May 17th, 2022 that such an amendment would overcome the rejection over Lai (but further search and consideration would be further needed). However, upon said further consideration, it was found that, if the R22 group ends in a carbonyl group, the pendant group as a whole could effectively contain a carboxyl group. This is exemplified by the embodiment depicted in [0043] of Liao, which meets (and therefore anticipates) the limitations of the amended claim 22 as shown above in the rejection. While this interpretation of the teachings of Liao does not have R22 of Liao correspond to the claimed R1 group one-to-one, such is not necessary to meet the claimed limitations, particularly wherein the anticipating embodiment in [0043] is explicitly disclosed. For this reason, claim 22 remains rejected under 35 U.S.C. 102 (a)(1) over Liao et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas E Brown/         Examiner, Art Unit 1737                     

/PETER L VAJDA/         Primary Examiner, Art Unit 1737 
07/15/2022